Citation Nr: 1032790	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-24 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, 
denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in May 2008 at the Board's Central Office in 
Washington, DC.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The August 2004 Board decision granting service connection 
for PTSD did not assign a 100 percent disability rating.  

2.  Due to the Veteran's refusal to appear for a VA examination, 
the record does not demonstrate what symptomatology has been 
associated with the Veteran's PTSD since filing his claim in 
September 2006.  

3.  The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with general notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  A letter provided to the Veteran in 
September 2006, prior to the initial adjudication of these 
claims, addressed all of these elements.  Likewise, the September 
2006 letter informed him of what evidence was required to 
substantiate a claim for TDIU and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements have been 
satisfied as to both timing and content.  Adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board that complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service treatment records.  
Also, VA scheduled the Veteran for VA examinations in September 
2006 and May 2009, but the Veteran refused to attend either 
examination.  Because the duty to assist is not a one way street, 
the Board will proceed to decide the Veteran's claim based on the 
current evidence of record.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  VA also obtained the records of the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's Social 
Security Administration (SSA) records were also obtained and 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its October 2008 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand).  The 
record indicates that the Appeals Management Center (AMC) 
scheduled the Veteran for another VA examination, despite the 
Veteran's assertions that he would not attend.  The Veteran again 
expressed his intent not to report to the examination, and the 
AMC later issued a Supplemental Statement of the Case (SSOC).  
Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  





	(CONTINUED ON NEXT PAGE)
Increased Disability Rating for PTSD

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following 
ratings for psychiatric disabilities.  A 10 percent evaluation is 
provided for an acquired psychiatric disorder that causes 
occupational and social impairment with mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during the periods of significant stress, 
or, symptoms controlled by continuous medication.  Id.  

A 30 percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

Facts and Analysis

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected PTSD.  
Specifically, the Veteran contends that he was already awarded a 
100 percent disability rating by the Board in August 2004.  
However, this assertion by the Veteran is incorrect, and the 
record contains no other evidence suggesting that the Veteran's 
PTSD has been more than 10 percent disabling at any time during 
the pendency of his claim.  As such, his claim must be denied.  

As an initial matter, the Board will address the Veteran's 
argument that he was awarded a 100 percent disability evaluation 
for his PTSD in an August 2004 Board decision.  The August 2004 
Board decision granted the Veteran service connection for PTSD.  
This was a full grant of the benefits sought on appeal, as the 
only issue properly before the Board was entitlement to service 
connection for PTSD.  The appropriate disability rating to be 
assigned is a separate matter that was not before the Board at 
this time, and as such, the Board would not have jurisdiction 
over this matter.  See Godfrey v. Brown, 7 Vet. App. 395 (1995) 
(holding that the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).  Therefore, the Veteran's 
argument is wholly without merit, since the August 2004 Board 
decision only granted service connection.  It did not assign an 
initial disability rating, as that would have been outside of the 
jurisdiction of the Board.  

The Board will now turn its attention to whether there is 
sufficient evidence of record to demonstrate entitlement to an 
increased disability rating.  The Veteran was originally granted 
service connection for PTSD in an August 2004 Board decision.  
Subsequently, the RO assigned a 10 percent disability rating, 
effective as of September 16, 1992, in an August 2004 rating 
decision.  The Veteran subsequently filed a motion with the 
United States Court of Appeals for Veterans Claims (Court) 
regarding this decision which was denied in December 2004.  The 
Veteran later filed a claim for an increased disability rating in 
September 2006.  He was subsequently scheduled for a VA 
examination in September 2006 but the Veteran did not attend this 
examination.  He was also scheduled for a VA examination in May 
2009, but the Veteran failed to report to this examination as 
well.  

The RO notified the Veteran prior to these examinations that his 
failure to report without good cause would require that VA rate 
his claim based on the evidence of record.  The Veteran 
acknowledged being aware of this fact during his May 2008 
hearing.  Since the Veteran did not report to any of his 
scheduled VA examinations, the Veteran's claim must be decided 
based on the already existing evidence of record.  While VA has a 
statutory duty to assist in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate with 
VA in developing evidence - the duty to assist is not a one way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board notes that the Veteran has repeatedly stated that there 
is no need for further VA examination because he was granted a 
100 percent disability rating in the August 2004 Board decision.  
However, as already discussed, the Veteran is incorrect and the 
Board never awarded him a 100 percent disability rating.  The 
Veteran has been informed of this fact on multiple occasions by 
the RO, the Board and the Court.  The undersigned Veterans Law 
Judge also discussed this matter in extensive detail with the 
Veteran during his May 2008 hearing.  However, the Veteran has 
continued to assert that he was awarded a 100 percent disability 
rating, and as such, re-examination should not be necessary.  
Since the Veteran is incorrect in this assertion, and since he 
failed to report to any of his scheduled VA examinations, the 
Board will proceed to decide the Veteran's claim based on the 
current evidence of record.  

The only evidence of record relating to the Veteran's PTSD since 
his September 2006 claim for an increased disability rating is an 
April 2007 VA outpatient treatment record.  According to this 
record, the Veteran reported having a flashback to Vietnam prior 
to being in a motor vehicle accident.  This evidence by itself 
fails to demonstrate entitlement to a disability rating in excess 
of 10 percent for PTSD.  Under Diagnostic Code 9411, which is 
used for rating PTSD, a higher disability rating of 30 percent is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130.  The 
record contains no evidence since the Veteran filed his claim to 
demonstrate that he suffers from occupational or social 
impairment due to such symptomatology.  As such, the 
preponderance of the evidence is against the Veteran's claim.  

The Board recognizes that the Veteran believes he is entitled to 
a 100 percent disability rating for his PTSD.  However, the 
record contains no evidence that would demonstrate entitlement to 
a 100 percent disability rating.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Veteran has offered no testimony to 
suggest that he suffers from any of this symptomatology.  In 
fact, the Veteran testified during his May 2008 hearing that his 
current symptoms were "exactly the same" as they were in 2004 
when he was assigned a 10 percent disability rating.  Therefore, 
the Veteran's testimony does not demonstrate entitlement to an 
increased disability rating.  

As a final matter, the Board has considered the argument posited 
by the Veteran's representative during the May 2008 hearing.  
Specifically, the Veteran's representative asserted that the 
Veteran's claim should be one of entitlement to an initial 
disability rating in excess of 10 percent, since the Veteran 
disagreed with the August 2004 rating decision.  However, the 
Veteran did not file a notice of disagreement to the August 2004 
rating decision, but rather, filed a motion with the Court 
expressing his belief that he was granted a 100 percent 
disability rating in the August 2004 Board decision.  The Court 
denied this motion in December 2004, holding that while it was 
clear that the August 2004 Board decision granted service 
connection for PTSD, the Board did not assign a disability rating 
at this time.  The Veteran's remaining statements simply 
reiterated his contentions that the August 2004 Board decision 
assigned a 100 percent disability rating.  Therefore, the 
Veteran's representative's argument regarding an initial 
disability rating is not valid.  

In this regard, the Board points out that although it has based 
its denial on the evidence of record, in large part due to the 
Veteran's confusion with respect to the status of his claim, the 
provisions of 38 C.F.R. § 3.655(b) (2009) provide that when a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  In short, because of the Veteran's inexplicable refusal 
to report for VA examination, his claim must be denied.  
Nonetheless, the Board above has provided additional procedural 
background and reasoning in an effort to explain the status of 
the appeal to the Veteran. 

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for PTSD must be 
denied.

The Veteran is free to reopen his claim and report for a VA 
examination when he so desires.



TDIU Benefits

Relevant Laws and Regulations

VA regulations indicate that when a Veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or "one 
40 percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for Veterans who are unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Entitlement to the benefit on an extraschedular basis may be 
considered by the Director of the Compensation and Pension 
Service, when a Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, even though percentage requirements are not met, 
with consideration given to the Veteran's background including 
his employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b).  In determining whether the Veteran is entitled to a 
TDIU rating, neither nonservice-connected disabilities nor 
advancing age may be considered.  38 C.F.R. § 4.19.  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for TDIU benefits.  However, as outlined below, the preponderance 
of the evidence of record demonstrates that the Veteran is not 
unemployable as a result of his service-connected disabilities.  
As such, TDIU benefits are not warranted.  

Presently, the Veteran is service-connected for bilateral pes 
planus (rated as 10 percent disabling) and PTSD (rated as 10 
percent disabling).  The Veteran's combined disability rating is 
20 percent.  Therefore, the Veteran does not meet the threshold 
requirements for an award of TDIU under 38 C.F.R. § 4.16(a) since 
he does not have a combined disability evaluation of 70 percent 
or more.  

Nonetheless, as previously noted, the Veteran may still be 
entitled to TDIU benefits on an extraschedular basis even though 
he does not meet the minimum threshold requirements.  See 38 
C.F.R. § 4.16(b).  

The preponderance of the evidence of record demonstrates that the 
Veteran is not unable to secure and follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  The record contains no evidence to suggest that 
the Veteran is unemployable.  According to a June 1988 letter, 
the Veteran's work schedule was going to be reduced to a total of 
8 hours per week.  However, this letter makes no mention of PTSD 
or bilateral pes planus and it provides no insight into the 
reasons for why the Veteran's work schedule was being reduced.  
As such, it fails to suggest that the Veteran is unemployable as 
a result of service-connected disabilities.  The record also 
contains a letter from a private psychologist from August 1991 
that notes that the Veteran suffered from PTSD and rule out major 
depression and that he would be unable to work or attend school 
for 6 months.  However, this evidence fails to demonstrate that 
the Veteran has been unemployable due to his service-connected 
disabilities since filing his claim in September 2006.  Finally, 
the Veteran also indicated in a November 1990 statement that he 
was unable to work due to stress, headaches, foot pain, back pain 
and knee pain.  However, the Veteran is not service-connected for 
headaches, back pain or knee pain.  As such, this statement does 
not support the Veteran's claim for TDIU.  

VA scheduled the Veteran for several VA examinations to help him 
obtain evidence in support of his claim.  However, as noted in 
the previous section, the Veteran has refused to attend an 
examination.  As such, there is no evidence of record suggesting 
that the Veteran is unemployable as a result of his service-
connected disabilities.  

In summary, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU benefits.  
The Veteran does not meet the minimum threshold requirements 
under 38 C.F.R. § 4.16(a).  Likewise, there is no evidence to 
indicate that the Veteran's claim should be referred for 
extraschedular consideration under 38 C.F.R. §4.16(b).  The Board 
finds that the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to TDIU benefits.  

As a final matter, the Board has considered the lay testimony 
provided by the Veteran in support of his claim.  During his May 
2008 hearing, the Veteran testified that he was unemployable 
because he was in constant pain and suffering from nightmares, 
flashbacks and "the whole works."  However, this testimony 
alone does not demonstrate that the Veteran is in fact unable to 
secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to TDIU 
benefits must be denied.




ORDER

Entitlement to a disability rating in excess of 10 percent for 
PTSD is denied.  

Entitlement to TDIU benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


